UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-2129



CHRISTOPHER A. ODOM,

                Plaintiff - Appellant,

          v.


FNU ROBINSON; SCDC TRANSPORTATION FNU LNU,
Insurance Policy Holder; FNU LIVINGSTON;
SCDC MEDICAL KIRKLAND WATEREE STAFF,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:06-cv-03417-PMD)


Submitted:   February 28, 2008               Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se. William Curry McDow, Mason
A. Summers, RICHARDSON, PLOWDEN & ROBINSON, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Christopher A. Odom appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2000) complaint.       We have reviewed

the record and find no reversible error.        Accordingly, we affirm

for the reasons stated by the district court.                Odom v. FNU

Robinson,   No.   3:06-cv-03417-PMD   (D.S.C.   Oct.   17,   2007).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                AFFIRMED




                                - 2 -